Case 3:18-cr-00089-MMH-JRK Document 60 Filed 10/18/18 Page 1 of 6 PageID 154



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


UNITED STATES OF AMERICA

vs.                                              CASE NO.: 3:18-cr-89-J-34JRK

REGINALD BROWN
________________________________/


             MOTION TO DISMISS COUNTS 15-33 OF THE INDICTMENT
                  (MULTIPLICITY) AND MEMORANDUM OF LAW

       The Defendant, Reginald Brown, by and through the undersigned attorney pursuant

to Rule 12(b) of the Federal Rules of Criminal Procedure and the Fifth Amendment of the

U.S. Constitution, respectfully moves this Honorable Court to dismiss Counts Fifteen

through Thirty-three of the Indictment because those counts charge the same offense in

more than one count (multiplicity). As grounds for this motion, Defendant states as follows:

       1.     Reginald Brown and Katrina Brown are charged in a multi-count Indictment

returned May 23, 2018. Count One charges each with conspiracy to commit wire fraud in

violation of Section 18 U.S.C.§1349. Counts Two through Fourteen charge each with

substantive counts of mail fraud in violation of U.S.C. §1341 and 2. Counts Fifteen through

Twenty-seven charge each with substantive counts of wire fraud in violation of 18 U.S.C.

§1343 and §2. Counts Twenty-eight through Thirty-three charge each with substantive

counts of money laundering in violation of 18 U.S.C. §1957 and §2. Mr. Brown alone is

charged with a failure to file a 1040 tax form in Count 38.

       2.     The essence of the wire fraud, mail fraud, and money laundering allegations

is that Reginald Brown and Katrina Brown concocted a scheme to defraud certain lenders
Case 3:18-cr-00089-MMH-JRK Document 60 Filed 10/18/18 Page 2 of 6 PageID 155



of funds that were intended to finance a separate business venture of Katrina Brown and

her parents. The business venture was the production and distribution of a highly regarded

barbeque sauce perfected by Katrina’s Brown’s father.

         3.   The Government’s theory of this scheme is described in the general

allegations and conspiracy portions of the Indictment. These sections span 131 paragraphs

and 39 pages of the Indictment. As the government explains it, the criminal episode (unit

of prosecution) is based on a series of draws, for example draw 57(b), issued by the lender

Biz Capital. The United States artfully manages to charge three distinct sets of substantive

crimes from the scheme outlined in the conspiracy charge. According to the Government,

Katrina Brown makes a series of misrepresentations to the lender to help keep her family’s

struggling business venture afloat. The lender, based on Katrina Brown’s claims, then

mails a check to a business associated with Reginald Brown. This produces substantive

Counts Two through Fourteen (except 13). Either Katrina Brown or Reginald Brown then

deposits the check into a bank account associated with one of the businesses associated

with Reginald Brown. Pursuant to banking protocol, funds are wired between the various

financial institutions which results in Counts Fifteen through Twenty-seven of the

Indictment. Later, Mr. Brown is alleged to have deposited funds received from a lender to

one of the two accounts held by Katrina Brown’s family business venture where a

significant portion of those funds are used to pay business expenses such as the principal

and interest on the loan to Katrina Brown’s family business venture. This series of transfers

produces the money laundering counts described in Counts Twenty-eight through Thirty-

three.

         4.   Mr. Brown submits prosecution of the wire fraud and money laundering
                                         2
Case 3:18-cr-00089-MMH-JRK Document 60 Filed 10/18/18 Page 3 of 6 PageID 156



counts on the facts of this case constitutes charging the same offense in more than one

count. These charges violate not only the rule against multiplicity but also potentially

exposes Mr. Brown to multiple punishments for the same conduct in violation the double

jeopardy clause of the Fifth Amendment of the United States Constitution. Charging Mr.

Brown in more than one count for the same conduct prejudices him in his defense in this

case.

                                MEMORANDUM OF LAW

        The Eleventh Circuit law on multiplicity is best summarized in the case US v.

Langford, 946 F.2d 798 (11th Cir. 1991). In a panel which included recently retired

Associate Supreme Court Justice Lewis Powell, the tribunal considered “whether the use of

multiple mailings as instruments of interstate commerce in furtherance of a conspiracy to

defraud a purchaser of securities can form the basis for multiple counts of an indictment

under the provisions of 15 U.S.C. §§78(j)(b), 78ff and Rule 10.5.” Id at 799. The Court

ultimately concluded that it was error to prosecute and convict the defendant of “three

counts of securities fraud based on the same scheme to defraud and on the same

purchase of securities…” Id at 804. However, in the Court’s view, because principal

danger of multiplicity counts was multiple sentences and the district court judge imposed

concurrent sentences, the Court held “the multiplicity of counts in this case to be harmless

error.” Id at 805.

        The Langford opinion tells us “multiplicity is the charging of a single offense and

more than one count.” Id at 802. (internal quotations omitted). The two dangers of

multiplicitous counts are “the Defendant may receive multiple sentences for the same


                                             3
Case 3:18-cr-00089-MMH-JRK Document 60 Filed 10/18/18 Page 4 of 6 PageID 157



offense and [and] a multiplicitous indictment may improperly prejudice a jury by suggesting

that the Defendant has committed several crimes not one.” Id.

       In Langford, the Court did distinguish the securities fraud statute 15 U.S.C. §§78j(b),

78ff and Rule 10.5 from the mail fraud statute at 18 U.S.C. §1341. Id. However, the Court

in doing so did caution “we believe that Langford (who contended Congress and intended

to permit punishment for each mailing under §1341) as well as the Government, misreads

the statute, but his claim that the Indictment is multiplicitous is nonetheless meritorious.” Id

at 805.

       Over the last 30 years, it appears that multiplicitous challenges have largely been

subsumed by the understanding that the double jeopardy test articulated by Blockburger v.

the United States, 284 U.S. 299, 304, 52 S. Ct. 180, 76 L.Ed. 306 (1932), controls the

analysis. The Blockburger test, of course, is “where the same act or transaction constitutes

a violation of two distinct statutory provisions, the test to be applied to determine whether

there are two offenses or only one, is whether each provision requires proof of a fact that

the other does not.” Id at 304. Blockburger is a rule of statutory construction or to assist in

determining whether Congress intended multiple punishments.

       Mr. Brown contends that the Blockburger test should not control the analysis of

whether counts in an indictment are multiplicitous. If so, then the concept of multiplicity no

longer exists and Rule 12(b)3 is superfluous.

          The first order of business for assessing multiplicitous counts is to determine the

“unit of prosecution”. Langford at 802. Mr. Brown contends the unit of prosecution or

episode in this case is the fraud related to the inducement to generate the draw from the

lender. Mailing a check, depositing a check into an account and having funds wired to fund
                                             4
Case 3:18-cr-00089-MMH-JRK Document 60 Filed 10/18/18 Page 5 of 6 PageID 158



the check, and then transferring those funds into a different account are all part of the

same episode or unit of prosecution (scheme to defraud).

       The Fifth Amendment of the United States Constitution provides “nor shall any

person be subject to the same offense twice put in jeopardy or of life.” Historically, this

clause was understood to prohibit multiple prosecutions and punishment for the same act

or transaction. While Mr. Brown is certainly concerned that the overlapping charges for the

same essential conduct risks multiple punishments and violates the double jeopardy

clause, that concern alone or its resolution under Blockburger, does not resolve the

multiplicitous issue.

       Mr. Brown is concerned now with the second danger of multiplicitous counts. It is the

jury being improperly prejudiced by the suggestion that he committed multiple crimes as a

result of the same act or transactions. While he steadfastly maintains he did not commit

any crime at all, the Court should not permit the United States to relabel the same conduct

under three separate statutory provisions. Not only does this relabeling unnecessarily

prejudice Mr. Brown in the eyes of the jury, it causes an immense waste of time and energy

for everyone concerned, including the Court and the parties who must provide jury

instructions and verdict forms to say nothing of the time and energy required by the jury to

assess the evidence and elements of each offense and deliberate a verdict.

       Mr. Brown respectfully moves the Court to dismiss Fifteen through Thirty-three of

the Indictment.

       WHEREFORE, the Defendant, Reginald Brown, for the above-mentioned reasons

respectfully moves this Honorable Court to grant this motion.


                                             5
Case 3:18-cr-00089-MMH-JRK Document 60 Filed 10/18/18 Page 6 of 6 PageID 159



                                               Respectfully submitted,

                                               S:// Thomas M. Bell
                                               THOMAS M. BELL, #0615692
                                               301 West Bay Street, Suite 1460
                                               Jacksonville, Florida 32202
                                               Telephone (904) 354-0062
                                               Telecopier (904) 353-1315
                                               tbellesq@bellsouth.net
                                               Attorney for Reginald Brown



                             CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 18, 2018, I electronically filed the foregoing
with the clerk of the Court by using CM/ECF system which will send a notice of electronic
filing to A. Tysen Duva, AUSA and Michael Coolican, AUSA and Darcy Galnor.


                                               S:// Thomas M. Bell
                                               THOMAS M. BELL




                                           6
